Citation Nr: 0521754	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-14 028	)	DATE
	)
	)

On appeal from the+
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from November 1955 to 
September 1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for service 
connection for bilateral hearing loss, tinnitus, a low back 
disability, and a right knee disability.  

Service connection was later granted for deficiency of the 
anterior cruciate ligament and for arthritis of the right 
knee, each evaluated as 10 percent disabling effective from 
the date of the veteran's November 2001 claim.  Consequently, 
the appeal as to the issue of entitlement to service 
connection for a right knee disorder is no longer before the 
Board.  

The appeal as to the issues of entitlement service connection 
for defective hearing in the left ear, tinnitus and a low 
back disorder is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  


FINDING OF FACT

The veteran does not have a current hearing loss disability 
in the right ear as defined in VA regulations.  


CONCLUSION OF LAW

The claim for service connection for hearing loss in the 
right ear is denied as a matter of law.  38 U.S.C.A. §§ 1131, 
5107,7104 (West 2002); 38 C.F.R. § 3.385 (2004).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The essential facts relevant to the determination as to 
service connection for hearing loss in the right ear are not 
in dispute.  The matter is legal in nature as its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence.  Given the nature of the issue, 
procurement of additional evidence would not strengthen the 
veteran's claim.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).  Consequently, the VCAA is 
not applicable to the matter decided herein and no further 
action to comply with its provisions is required.  

Legal criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

A hearing deficit recognizable as a hearing loss disability 
for VA compensation purposes is defined in 38 C.F.R. §§3.385 
(2004) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 
Hertz is 26 decibels or greater; or when 
the speech recognition scores using the 
Maryland CNC Test are less than 94 
percent.  

In applying these criteria, the threshold for normal hearing 
is from 0 to 20 decibels; higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155 (1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1988)).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is greater than the degree of 
hearing loss establishing the outer limits of normal hearing 
under the Hensley definition.  

Factual Background

The veteran filed his original claim for VA disability 
compensation in November 2002, listing hearing loss as one of 
the disorders for which service connection was sought.  

The RO thereafter attempted to obtain the veteran's service 
medical records for use in adjudicating the claim.  In 
September 2002, the National Personnel Records Center (NPRC) 
replied that the veteran's records were "fire-related" - 
that is, likely to have been destroyed in a fire at the NPRC 
in July 1973 - and that no service medical records or records 
from the Office of the Surgeon General were available.  

In response to an RO request, the veteran filled out a NA 
Form 13055 to facilitate an additional search for service 
medical records.  The information he provided related only to 
claims involving the right knee and back.  He stated on the 
form that hearing loss and tinnitus were not treated in 
service but were related to service.  An RO request to the 
NPRC resulted in receipt of morning reports related to the 
right knee but no further service medical records were 
available.  

The veteran underwent a VA ear examination in April 2003 in 
connection with his service connection claim.  He related 
that in service he had worked around loud machine guns, 
rifles and mortars.  After service he had worked in pest 
control and in offices, where he had not been exposed to any 
loud noises.  His complaints included hearing loss that dated 
back to the 1950's.  Examination was within normal limits.  

VA audiology testing was performed in May 2003.  The veteran 
reported exposure to noise from machine guns and on the 
firing range and denied any civilian noise exposure.  The 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz were 20, 15, 15, 20 and 20 decibels, 
respectively.  The speech recognition score was 100 percent.  
These results were interpreted to show mild high frequency 
hearing loss in the right ear.  The examiner stated that it 
was not likely that the hearing loss was due to noise 
exposure in the military as it was primarily conductive in 
nature.  
VA outpatient treatment records dated through January 2004 
list mixed hearing loss among the disorders for which the 
veteran was being followed.  No additional examination 
findings or audiology test results were reported.  

Analysis

The essential elements required for an award of service 
connection are (1) the existence of a current disability; (2) 
the existence of a disease or injury in service and, (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

In the case of hearing loss, VA regulations define the degree 
of hearing impairment that must be present in order to 
constitute a current disability due to hearing loss for which 
service connection may be granted.  A hearing loss that is 
not severe enough to satisfy the regulatory standard is not a 
disability for VA purposes.  See 38 C.F.R. § 3.385 (2004).  

In the present case, the veteran claims that he has hearing 
loss due to exposure to loud noises in service associated 
with weapons fire.  However, the only evidence of record 
concerning the extent to which he does in fact have a hearing 
loss in the right ear is the report of the May 2003 VA 
audiology examination and the findings recorded on that 
examination do not show a hearing deficit of the degree 
required for a grant of service connection.  Some loss of 
hearing acuity was shown, and high frequency hearing loss was 
diagnosed, but the degree of impairment shown in the 
frequencies from 500 to 4000 hertz do not satisfy the 
regulatory standard for demonstrating a hearing loss 
disability for VA purposes.  

In the absence of competent medical evidence showing that the 
veteran presently has a current hearing loss disability as 
defined by VA, there is no basis for the granting of service 
connection.  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that 
Congress specifically limited entitlement to service 
connection where disability is present); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The Court has held that where the law and not the evidence is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Shields v. Brown, 8 Vet. App. 
346, 351-52 (1995).  Accordingly, as the veteran does not 
have a hearing loss disability in the right ear as defined by 
regulation, the appeal for service connection for hearing 
loss in the right ear must be denied as a matter of law.


ORDER

Service connection for hearing loss in the right ear is 
denied.  


REMAND

For the reasons explained below, the appeal as to the issues 
of entitlement to service connection for defective hearing in 
the left ear, tinnitus and a low back disorder must be 
remanded to the RO for further evidentiary development.  

The veteran contends that he has hearing loss and tinnitus 
related to exposure to acoustic trauma in service resulting 
from machine gun fire and mortar explosions.  He states that 
he injured both he right knee and back when he fell while 
skiing and carrying a machine gun.  He states that although 
the available records show treatment only for the knee, he 
also received treatment for his back at the same time.  

The adjudication of the veteran's claim as to these issues is 
substantially complicated by the unavailability of the 
veteran's service medical records, which may have been 
destroyed in a fire at the NPRC.  The absence of service 
records is not necessarily fatal to a service connection 
claim since, under VA regulations, service connection may be 
granted where the evidence as a whole establishes that a 
disability first demonstrated after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  Furthermore, the 
Court has held that when crucial Government-held evidence 
such as service medical records is destroyed or otherwise 
unavailable, the Government has a heightened duty to assist 
and to resolve reasonable doubt in the claimant's favor.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991); Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992).  

In the circumstances of the present case, the Board finds 
that the heightened duty to assist requires that a further 
attempt to obtain service medical records be made, and the 
veteran's representative has requested such a search.  In 
response to the RO's above-referenced second request for 
service medical records and other records, the NPRC stated 
that no service medical records after March 1953 were 
available.  A search for the period from August 1 through 
September 7, 1957, located morning reports from the 5010 
United States Air Force Hospital showing treatment for the 
right knee in August 1957; this information provided the 
basis for the later grant of service connection for 
disabilities of the right knee.  The NPRC reply went on to 
note that there was no need to search for medical records 
from the 5010 United States Air Force Hospital since the 
diagnosis was shown in the medical records (i.e., morning 
reports) provided.  

The veteran's representative then requested that an attempt 
be made to proceed with a search for records from the 5010 
United States Air Force Hospital.  In an October 2003 
deferred rating decision, a Decision Review Officer at the RO 
instructed that an additional search be made but it appears 
that no action was taken on the request.  On remand, the RO 
should implement the October 2003 search request.  The fact 
that the morning report showed a knee diagnosis does not 
serve to clarify whether the back was examined or treated 
during the same hospital admission.  

The Board also believes that another ear disease examination 
should be performed in light of conflicting statements as to 
the date of onset of tinnitus attributed to the veteran at 
the VA examinations of April and May 2003.  At the April 2003 
ear examination, it was reported that the veteran had stated 
that tinnitus had been present since the 1950s, but at the 
May 2003 audiology examination he was reported to have had 
said that tinnitus had been present for only a year.  The 
adverse medical opinion that formed the basis for denial of 
the service connection for tinnitus was based on the premise 
that tinnitus had existed for only a year.  The veteran's 
protestation that this was not what he had said to the 
audiologist is credible in light of information that he had 
given to the ear disease examiner a month earlier.  
Therefore, an opinion as to a possible relationship between 
tinnitus and service based on a correct medical history 
should be obtained.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:

1.  Obtain any additional VA outpatient 
treatment records dated since January 
2004, the date of the most recent records 
currently on file.  

2.  The veteran should be given another 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for 
hearing loss (for the purpose of 
adjudication of the claim for service 
connection for hearing loss of the left 
ear), tinnitus or a back disorder at any 
time since military service.  Upon 
receipt of proper authorization, attempt 
to obtain all available documentation 
from the physicians or other medical care 
providers identified by the veteran.  

3.  Make an additional attempt to obtain 
the veteran's service medical records, 
including all records related to the 
veteran's hospitalization ("clinical" 
records) at the 5010 United States Air 
Force Hospital or August and September 
1957.  

4.  Attempt to obtain the veteran's 
complete service personnel records.  

5.  If the above actions result in 
securing service records which indicate a 
disease or injury in service that may be 
related to current left ear hearing loss 
or a current back disorder, then order a 
VA examination to obtain a medical 
opinion as to the likelihood that current 
left ear hearing loss and a current back 
disorder, if any, is the result of the 
disease or injury shown in the service 
records.

6.  Schedule the veteran for a special VA 
ear disease examination to obtain 
clarifying information regarding 
tinnitus.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
folder be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  If the examiner believes that 
further audiology testing should be 
performed, an audiology examination 
should be obtained.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should provide in 
the examination report 

(a)  a statement of the history 
of the onset of tinnitus; and 

(b)  an opinion as to whether 
it is at least as likely than 
not that the any current 
tinnitus is related to active 
military service as opposed to 
some other cause or factor.  
(The term "at least as likely 
as not" does not mean within 
the realm of medical 
possibility, but rather that 
the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is to 
find against it.)

7.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and 
specifications above.  If not all 
necessary followup actions should be 
taken.  

8.  When the record is complete, the RO 
should readjudicate the issues on appeal.  
If any determination is adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable period of time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	KATHLEEN K. GALLAGHER 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


